Exhibit 10.33

EMPLOYMENT AND NON-INTERFERENCE AGREEMENT

This Employment and Non-Interference Agreement, dated as of July 1, 2008 (the
“Agreement”), is by and between William T. Yeates (the “Executive”) and Sensus
Metering Systems Inc., a Delaware corporation (the “Company”), which is a
wholly-owned subsidiary of Sensus Metering Systems (Bermuda 2) Ltd., a company
organized under the laws of Bermuda (“Bermuda 2”), which is a wholly-owned
subsidiary of Sensus Metering Systems (Bermuda 1) Ltd., a company organized
under the laws of Bermuda (“Holdings”).

W I T N E S S E T H:

WHEREAS, the Company wishes to obtain the future services of the Executive for
the Company and its divisions and direct and indirect subsidiaries; and

WHEREAS, the Executive is willing, upon the terms and conditions herein set
forth, to provide services hereunder; and

WHEREAS, by accepting employment hereunder, Executive will be privy to extremely
sensitive information which would have a detrimental impact on the goodwill of
the Company if Executive were to be employed by a competitor and the Company
wishes to secure the Executive’s non-interference, upon the terms and conditions
herein set forth;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

1.    Nature of Employment; Term of Employment.

Effective July 1, Company employs Executive as Vice President, AMI and Electric.
The “Term of Employment” shall commence on such date and is thereafter
terminable at will by either party. Nothing contained herein shall be deemed to
be an obligation on the part of the Company to any fixed term of employment.
During the Term of Employment, the Company agrees to retain Executive in its
employ, and Executive agrees to remain in the employ of the Company, as Vice
President AMI and Electric. Executive will carry out his duties as Vice
President, AMI & Electric subject to the direction of the Chief Executive
Officer.

2.    Extent of Employment.

(a)    During the Term of Employment, the Executive shall perform his
obligations hereunder faithfully and to the best of his ability under the
direction of the Chief Executive Officer to which the Executive shall directly
report, and shall abide by the rules, customs and usages from time to time
established by the Company or Holdings.

(b)    During the Term of Employment, the Executive shall devote all of his
business time, energy and skill to the performance of his duties,
responsibilities and obligations hereunder (except for (i) vacation periods and
reasonable periods of illness or other incapacity; and (ii) Company acknowledges
that Executive may carry out his duties as a Board Member of Source Photonics to
attend four annual meetings.), consistent with past practices and norms in
similar positions. The Executive will have such authority and power as are
inherent to the undertakings applicable to his position as Vice President, AMI &
Electric and which are necessary to carry out his responsibilities and the
duties required of him hereunder.



--------------------------------------------------------------------------------

(c)    Nothing contained herein shall require nor allow Executive to follow any
directive or to perform any act which would violate any laws, ordinances,
regulations or rules of any governmental, regulatory or administrative body,
agent or authority, any court or judicial authority, or any public, private or
industry regulatory authority (collectively, “Regulations”). Executive will not
(i) breach or violate any provision of any Regulations (ii) otherwise act in any
manner which might reasonably be expected to have an adverse effect on the
ongoing business, operations, conditions, prospects or other business
relationships or properties of any company in the Company Group or Holdings.

3.    Compensation.

(a)    Base Salary. During the Term of Employment, the Company shall pay
compensation to Executive as base compensation for his services hereunder, in
substantially equal bi-weekly installments, an annual base salary of $325,008
(the “Base Salary”). The Board of Directors of Holdings (the “Board of
Directors”) shall annually, and based on the recommendation of the Chief
Executive Officer, determine whether the Base Salary should be increased and, if
so, the amount of such increase.

(b)    Annual Bonus. During the Term of Employment, in addition to the Base
Salary, commencing the fiscal year beginning on April 1, 2008, The Company shall
pay to the Executive an annual bonus or performance incentive compensation, at a
target level of 40% of Executive’s Base Salary, subject to such performance and
other conditions as the Chief Executive Officer shall determine on an annual
basis pursuant to the Company’s Management Incentive Plan, as it is amended from
time to time (the “Annual Bonus”) . Notwithstanding the foregoing, Executive
shall be deemed to have earned a bonus of $32,500 for the Company’s fiscal
quarter July 1, 2008 to September 30, 2008, and , Executive shall be deemed to
have earned a bonus of the greater of; (i) $16,250 and; (ii) the actual bonus
earned for such quarter pursuant to the Company’s Management Incentive Plan, for
the fiscal quarter 1 October, 2008 to 31 December 2008. Executive may earn a
bonus payment for fiscal quarter January 1, 2009 to March 31, 2009 pursuant to
the terms as specified in the Company’s Management Incentive Plan. Such deemed
bonuses shall be retained by the Company and paid following the end of the
Fiscal year 2008 to 2009 pursuant to the Company’s Management Incentive Plan.
All conditions for payment, including the requirement that Employee still be
employed at the time the bonus payment is paid by the Company apply to the above
two bonus payments—

4.    Representations and Termination.

Executive acknowledges that no representations or promises have been made
concerning the grounds for termination or the future operation of the Company’s
business, and that, except as set forth in the following sentence, nothing
contained herein or otherwise stated by or on behalf of the Company modifies or
amends the right of the Company to terminate Executive at any time. If
termination is for any reason other than Cause, Executive shall receive thirty
(30) days notice. If termination is for Cause, termination is immediate upon
written notice.

 

2



--------------------------------------------------------------------------------

(a)    Severance. If Executive’s employment is terminated for any reason
whatsoever, then Executive shall be entitled to (x) accrued and unpaid base
salary and benefits (including sick pay, vacation pay and benefits under
Section 6) with respect to the period prior to termination, (y) reimbursement
for expenses under Section 5 with respect to such period, and (z) any other
benefits (including COBRA) required by law to be provided after termination of
employment under the circumstances. Except as may otherwise be expressly
provided to the contrary in this Agreement, nothing in this Agreement shall be
construed as requiring the Executive to be treated as employed by the Company
for purposes of any employee benefit plan following the date of the termination
of the Executive’s Term of Employment. In the event Executive’s employment is
terminated:

(i)    due to death or disability of Executive, the Company will also pay to
Executive (or his estate or representative) the Executive’s Base Salary for a 3
month period following the actual date the Term of Employment is terminated; and

(ii)    For Cause by the Company, or by the Executive for any reason, there will
be no additional amounts owing by the Company to Executive under this Agreement
from and after such termination; and

(iii)    By the Company for any reason other than death, disability or Cause,
the Company will pay to Executive the Executive’s base salary until the later to
occur of (i) June 30, 2009 or for 6 (six) months from termination; provided,
however, if the termination of employment occurs after a Change of Control such
payment will be until the later to occur of (i) June 30, 2009, the or; (ii) for
a 12 (twelve) months from termination.

(b)    Continuing Provisions. Termination of the Term of Employment will not
terminate Sections 7, 8, 9, 10, 12 through 24, and related definitions, or any
other provisions not associated specifically with the Term of Employment.

(c)    Mitigation. In the event of termination, the Executive shall not have a
duty to mitigate the Company’s payment obligations under Section 4 by seeking
alternative employment; provided, however, that if the Executive does accept
alternative employment, he shall provide immediate written notice to Company and
Company’s payment obligations under Section 4(d) shall be subject to offset by
any amounts of base and bonus compensation earned by Executive through such
alternate employment.

(d)    Company Election. Subject to the terms and conditions of this Agreement,
during the period beginning on the date of delivery of a written notice by the
Company or the Executive, as the case may be, indicating that the Term of
Employment is to be terminated, and ending on the actual date the Term of
Employment is terminated, which, in any event, shall be no later than 90 days
following the delivery of such notice, the Executive shall continue to perform
his duties as set forth in this Agreement, and shall also perform such services
for the Company as are necessary and appropriate for a smooth transition to the
Executive’s successor, if any. Notwithstanding the foregoing provisions of this
section, the Company may suspend the Executive from performing his duties under
this Agreement following the delivery of a written notice by the Executive
providing for the Executive’s resignation, or delivery by the Company of

 

3



--------------------------------------------------------------------------------

a notice providing for the Executive’s termination of employment for any reason;
provided, however, that during the period of suspension (which shall end upon
the actual date the Term of Employment is terminated, which in any event shall
be no later than 90 days following the delivery of such notice), the Executive
shall continue to be treated as employed by the Company for other purposes, and
his rights to compensation or benefits shall not be reduced by reason of the
suspension.

5.    Reimbursement of Expenses.

During the Term of Employment, subject to the approval of the Chief Executive
Officer, the Company shall reimburse Executive for reasonable and documented
travel, entertainment and other expenses reasonably incurred by Executive in
connection with the performance of his duties hereunder and, in each case, in
accordance with the travel policy, expense reimbursement policy and rules,
customs and usages promulgated by Holdings, the Company from time to time in
effect.

6.    Benefits.

(a)    Vacation. The Executive shall be entitled to ten (10) days of paid
vacation for the remainder of calendar year 2008 and twenty (20) days paid
vacation per calendar year beginning January 1, 2009.

(b)    Company Car. The Company will provide Executive with access to a vehicle
as per the provisions of the Sensus Metering Systems Executive Car Policy.

(c)    Relocation. During the first (12) months of employment the Executive
shall be entitled to relocate his primary residence to the Raleigh, NC area in
accordance with the provisions of the Sensus Metering Systems Relocation Policy.

(d)    Insurance and Other Plans. The Executive shall be entitled to participate
in and be covered by any insurance plan (including but not limited to medical,
dental, health, life, accident, hospitalization and disability), profit sharing
or other employee benefit plan of the Company, to the same extent and on the
same terms as such benefits are or may be provided by the Company, at the sole
discretion of the Board of Directors, from time to time to other members of
senior management.

7.    Non-Competition/Non-Disclosure Provisions.

(a)    Non-Competition. In consideration of this Agreement, the Executive
covenants and agrees that during the Term of Employment and, for a period of two
(2) years from the date of termination of the Term of Employment (the
“Restricted Period”), the Executive shall not, subject to this Section 7,
without the express written approval of the Board of Directors of the Company,
directly or indirectly, in one or a series of transactions, own, manage,
operate, control, invest or acquire an interest in, whether as a proprietor,
partner, stockholder, member, lender, director, officer, employee, joint
venturer, investor, lessor, supplier, customer, agent, representative or other
participant, or otherwise engage or participate in, whether as a proprietor,
partner, stockholder, member, lender, director, officer, employee, joint
venturer, investor, lessor, supplier, customer, agent, representative or other
participant, any business which competes,

 

4



--------------------------------------------------------------------------------

directly or indirectly, with the Business in the Market (“Competitive Business”)
without regard to (A) whether the Competitive Business has its office,
manufacturing or other business facilities within or without the Market,
(B) whether any of the activities of the Executive occur or are performed within
or without the Market or (C) whether the Executive resides, or reports to an
office, within or without the Market; provided, however, that (x) the Executive
may, anywhere in the Market, directly or indirectly, in one or a series of
transactions, own, invest or acquire an interest in up to two percent (2%) of
the capital stock of a corporation whose capital stock is traded publicly, or
that (y) the Executive may accept employment with a successor company to the
Company.

(b)    Non-Solicitation. If the Executive’s employment is terminated, then,
subject to this Section 7, the Executive shall not during the Restricted Period,
without the Company’s prior written consent, (A) directly or indirectly, in one
or a series of transactions, recruit, solicit or otherwise induce or influence
any proprietor, partner, stockholder, member, lender, director, officer,
employee, sales agent, joint venturer, investor, lessor, customer, supplier,
agent, representative or any other person which has a business relationship with
the Company Group or had a business relationship with the Company Group within
the twenty-four (24) month period preceding the date of the incident in
question, to discontinue, reduce or modify such employment, agency or business
relationship with the Company Group, or (B) employ or seek to employ or cause
any Competitive Business to employ or seek to employ any person or agent who is
then (or was at any time within twelve (12) months prior to the date the
Executive or the Competitive Business employs or seeks to employ such person)
employed or retained by the Company Group. Notwithstanding the foregoing,
nothing herein shall prevent the Executive from providing a letter of
recommendation to an employee with respect to a future employment opportunity.

(c)    Non-Disclosure. The Executive further agrees, during and after the Term
of Employment, the Restricted Period and thereafter, that the Executive will
not, directly or indirectly in one or a series of transactions disclose to any
person or use or otherwise exploit for his own benefit or for the benefit of
anyone other than the Company Group any Confidential Information (as defined
below) whether prepared by the Executive or not provided, however, that any
Confidential Information may be disclosed to officers, representatives,
employees and agents of the Company Group who need to know such Confidential
Information in order to perform the services or conduct the operations required
or expected of them in the Business. The Executive shall use his best efforts to
prevent the removal of any Confidential Information from the premises of the
Company Group, except as required in his normal course of employment by the
Company Group. During the Term, the Executive shall use his commercially
reasonable efforts to cause all persons or entities to whom Confidential
Information shall be disclosed by the Executive hereunder to observe the terms
and conditions set forth herein as though each such person or entity was bound
hereby. After the Term, the Executive shall not disclose Confidential
Information other than to his advisors, representatives and agents who execute a
confidentiality agreement whereby they will agree to observe the confidentiality
terms and conditions set forth herein. The Executive shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure of any thereof is specifically required by law; provided, however,
that in the event disclosure is required by applicable law, the Executive shall
provide the Company with prompt notice of such requirement to the extent allowed
by law, prior to making any disclosure, so that the Company may seek an
appropriate protective order. At the

 

5



--------------------------------------------------------------------------------

request of the Company, the Executive agrees to deliver to the Company all
Confidential Information which the Executive may possess or control. The
Executive agrees that all Confidential Information of the Company Group (whether
now or hereafter existing) conceived, discovered or made by him during his
employment with the Company Group exclusively belongs to the Company Group (and
not to the Executive). The Executive will promptly disclose such Confidential
Information to the Company Group and perform all actions reasonably requested by
the Company Group to establish and confirm such exclusive ownership. As used
herein, the term “Confidential Information” means any confidential information
including, without limitation, any study, data, calculations, software storage
media or other compilation of information, patent, patent application,
copyright, trademark, trade name, service mark, service name, “know-how”, trade
secrets, customer lists, details of client or consultant contracts, pricing
policies, operational methods, marketing plans or strategies, product
development techniques or plans, business acquisition plans or any portion or
phase of any scientific or technical information, ideas, discoveries, designs,
computer programs (including source of object codes), processes, procedures,
formulas, improvements or other proprietary or intellectual property of the
Company Group, whether or not in written or tangible form, and whether or not
registered, and including all files, records, manuals, books, catalogues,
memoranda, notes, summaries, plans, reports, records, documents and other
evidence thereof. The term Confidential Information does not include, and there
shall be no obligation hereunder with respect to, information that becomes
generally available to the public other than as a result of a disclosure by such
shareholder not permissible hereunder.

(d)    Non-Disparagement. The Executive agrees, during and after the Term of
Employment, the Restricted Period and thereafter, that he shall not make any
false, defamatory or disparaging statements about Holdings or the Company Group
or the officers or directors of Holdings or the Company Group. During and after
the Executive’s employment with the Company Group, the Company agrees on behalf
of itself and its subsidiaries that neither the officers nor the directors of
the Company Group shall make any false, defamatory or disparaging statements
about the Executive.

(e)    Specific Performance. All the parties hereto agree that their rights
under this Section 7 are special and unique and that violation thereof would not
be adequately compensated by money damages and each grants the other the right
to specifically enforce (including injunctive relief where appropriate) the
terms of this Agreement.

8.    Defense of Claims.

The Executive agrees that, for the period beginning on the date hereof, and
continuing for a reasonable period after termination or expiration of the Term
of Employment, the Executive will cooperate with the Company in defense of any
claims that may be made against the Company Group, and will cooperate with the
Company in the prosecution of any claims that may be made by Company Group, to
the extent that such claims may relate to services performed by the Executive
for the Company Group. The Executive agrees to promptly inform the Company if he
becomes aware of any lawsuits involving such claims that may be filed against
Holdings or the Company Group. The Company agrees to reimburse the Executive for
all of the Executive’s reasonable out-of-pocket expenses associated with such
cooperation, including travel expenses. For periods during and following the
Executive’s employment with the Company, the Company

 

6



--------------------------------------------------------------------------------

agrees to provide reasonable compensation to the Executive for such cooperation
in addition to reimbursement of expenses and his reasonable attorneys’ fees, if
any.

9.     Definitions.

“Annual Bonus” has the meaning set forth in Section 3(b).

“Authority” means any governmental, regulatory or administrative body, agency or
authority, any court or judicial authority, any public, private or industry
regulatory authority, whether national, Federal, state or local or otherwise, or
any Person lawfully empowered by any of the foregoing to enforce or seek
compliance with any applicable law, statute, regulation, order or decree.

“Base Salary” has the meaning set forth in Section 3(a).

“Bermuda 2” has the meaning set forth in the preamble.

“Board of Directors” has the meaning set forth in Section 3(a).

“Business” means the business of providing the following products and/or
services:

 

  (A) Automatic meter reading infrastructure (“AMI”);

  (B) Automatic meter reading (“AMR”)

  (C) Residential Water Meters (Velocity, Positive Displacement, Piston or
otherwise);

  (D) Commercial / Industrial Water Meters (Turbine, Combination, Propeller,
Irrigation, Fire Hydrant, Fire Service, or otherwise);

  (E) Sub Meters—Water, Gas, Electric and Heat;

  (F) Residential Gas Meters (Diaphragm and Ultrasonic);

  (G) Intermediate and Large Capacity Gas Meters (Diaphragm and Ultrasonic);

  (H) Turbine Gas Meters;

  (I) Pressure Regulation Products;

  (J) Correlative Natural Gas, Energy and Density Measurement Products;

  (K) Residential and Polyphase Solid-State Electricity Meters;

  (L) Heat Meters (Velocity and Ultrasonic);

  (M) Heat Integrators;

  (N) Bulk Hot Water Meters;

  (O) Automatic Meter Reading Devices or Systems for any of the foregoing;

  (P) Meter Test Equipment for any of the foregoing;

  (Q) Instrumentation for any of the foregoing;

  (R) Meter accuracy testing and recalibration services;

  (S) Project management services related to Metering or AMR or AMI activities;

  (T) Services to utilities related to the procurement, testing, repair and
management of meter populations; and

  (U) Software applications sold, licensed or offered as a service to utilities
and used to manage billing and meter data management for utilities and
submetering entities.

 

7



--------------------------------------------------------------------------------

“Cause” means any of the following:

(i)     Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony or a crime involving embezzlement, conversion of property or moral
turpitude;

(ii)    Executive’s fraud, embezzlement or conversion of property;

(iii)     an administrative or judicial determination that Executive committed
fraud or any other violation of law involving federal, state or local government
funds;

(iv)    Executive’s material violation, with the actual knowledge of Executive,
of any obligations imposed upon Executive, personally, as opposed to upon the
Company Group, whether as a shareholder or otherwise, under this Agreement, the
Memorandum of Association or Bye-Laws of Holdings, the organizational and
formation documents of any of Holdings’ direct or indirect subsidiaries, the
Management Shareholders Agreement and the Restricted Share Plan and related
agreements, if applicable; or

(v)    Executive’s material and knowing failure, to observe or comply with
Regulations whether as an officer, shareholder or otherwise, in any material
respect or in any manner which would reasonably be expected to have a material
adverse effect in respect of the Company Group’s ongoing business, operations,
condition (financial and other), prospects and other business relationships;

(vi)    Executive’s breach of any of his fiduciary duties to any company in the
Company Group or the Company’s stockholders or making of a willful
misrepresentation or omission which breach, misrepresentation or omission would
reasonably be expected to materially adversely affect the business, properties,
assets, condition (financial or other) or prospects of any company in the
Company Group;

(vii)    Executive’s willful, continual and material neglect or failure to
discharge his material duties, responsibilities or obligations prescribed by
this Agreement or any other agreement between the Executive and any company in
the Company Group (other than arising solely due to physical or mental
disability);

(viii)    Executive’s habitual drunkenness or substance abuse, which materially
interferes with Executive’s ability to discharge his duties, responsibilities
and obligations prescribed by this Agreement;

(ix)    Executive’s violation of any non-competition, non-solicitation,
non-disparagement or confidentiality agreement with any company in the Company
Group, including without limitation, those set forth in Section 7 of this
Agreement, or any other agreements with any company in the Company Group; and

(x)    Executive’s gross neglect of such his duties and responsibilities, as
determined by Holdings’ Board of Directors;

“Change of Control” shall mean the occurrence of any of the following: (a) the
closing of any merger, amalgamation, combination, consolidation or similar
business transaction

 

8



--------------------------------------------------------------------------------

involving the Company in which the majority holders of common shares immediately
prior to such closing are not the holders, directly or indirectly, of a majority
of the voting securities of the surviving or continuing Person in such
transaction or its ultimate controlling Person immediately after such closing;
(b) the closing of any sale or transfer by the Company or its subsidiaries of
all or substantially all of the Company’s assets to an acquiring Person in which
the majority holders of common shares immediately prior to such closing are not
the holders of a majority of the voting securities of the acquiring Person or
its ultimate controlling Person immediately after such closing; or (c) the
closing of any sale by the holders of common shares (other than any sale to a
Permitted Transferee as defined in the Management Shareholders Agreement and the
Shareholders Agreement) of an amount of common shares that equals or exceeds a
majority of the common shares issued and outstanding immediately prior to such
closing to a Person in which the holders of a majority of the common shares
immediately prior to such closing are not the holders of a majority of the
voting securities of such Person or its ultimate controlling Person immediately
after such closing.

“Chief Executive Officer” has the meaning set forth in Section 1.

“Company” has the meaning set forth in the preamble.

“Company Group” has the meaning set forth in Section 1.

“Competitive Business” has the meaning set forth in Section 7(a).

“Confidential Information” has the meaning set forth in Section 7(c).

“Holdings” has the meaning set forth in the preamble.

“knowing” and “knowledge” shall each refer to actual knowledge without any duty
of investigation.

“Management Shareholders Agreement” means the Management Subscription and
Shareholders Agreement, dated March 5, 2004, among Holdings and the shareholders
party thereto.

“Market” means anywhere in the United States of America.

“Regulations” has the meaning set forth in Section 2(c).

“Restricted Period” has the meaning set forth in Section 7(a).

“Shareholders Agreement” means Shareholders Agreement, dated as of December 17,
2003, by and among the Company and the Shareholders party thereto.

“Term of Employment” has the meaning set forth in Section 1.

“Voluntary Termination” has the meaning set forth in Section 4(b)(iv).

 

9



--------------------------------------------------------------------------------

10.    Notice.

Any notice, request, demand or other communication required or permitted to be
given under this Agreement shall be given in writing and if delivered
personally, sent by certified or registered mail, return receipt requested, sent
by overnight courier or sent by facsimile transmission (with confirmation and a
copy sent by mail within one day) as follows (or to such other addressee or
address as shall be set forth in a notice given in the same manner):

 

If to Executive:              

      William T. Yeates    1145 Waterwheel Place    Thousand Oaks, CA 91361

If to the Company or the

   Sensus Metering Systems

Chief Executive Officer:

   8601 Six Forks Road, Suite 300    Attention: Peter Mainz    Facsimile No.:
(919) 845-3995

Any such notices shall be deemed to be given on the date personally delivered or
sent by facsimile transmission or such return receipt is issued or the day after
if sent by overnight courier.

11.    Executive’s Representations.

The Executive represents, warrants and covenants to Holdings and the Company
Group that:

(a)     Noncompetes. With the exception of a non-solicitation covenant between
the Executive and his former employer, Power-One, Inc., the Executive is not a
party to any written employment contract or written agreement not to compete
with or solicit from any of his former employers.

(b)     Proceedings. To the best of his knowledge and belief, during his tenure
with his former employers, the Executive did not engage directly in any activity
which would give rise to any disciplinary or other similar proceeding before any
federal or state governmental agency or self-regulatory organization, and he has
not been subject to or involved in any such proceeding and no such proceeding is
threatened.

(c)     Sophistication. He is knowledgeable and sophisticated as to business
matters, including the subject matter of this Agreement, and that prior to
assenting to the terms of this Agreement, or giving the representations and
warranties herein, he has been given a reasonable time to review it and has
consulted with counsel of his choice.

(d)    Regulations. He will not knowingly breach or violate any provision of any
Regulations in any material respect or in any manner which might reasonably have
a material adverse effect in respect of the ongoing business, operations,
conditions, or other business relationships or properties of any of the
companies in the Company Group.

 

10



--------------------------------------------------------------------------------

12.    Company’s Obligation; Taxes.

Executive agrees and acknowledges that the obligations owed to Executive under
this Agreement are solely the obligations of the Company, and that none of the
Company’s, Holdings’ or their direct and indirect subsidiaries nor their
respective stockholders, directors, officers or lenders will have any
obligations or liabilities in respect of this Agreement and the subject matter
hereof. Any amounts payable to the Executive pursuant to this Agreement shall be
subject to withholding and any other applicable taxes.

13.    Validity.

If, for any reason, any provision hereof shall be determined to be invalid or
unenforceable, the validity and effect of the other provisions hereof shall not
be affected thereby.

14.    Severability.

If any one or more of the provisions of this Agreement should be ruled wholly or
partially invalid or unenforceable by a court of competent jurisdiction, then
(i) the validity and enforceability of all provisions of this Agreement not
ruled to be invalid or unenforceable shall be unaffected, and (ii) the
provision(s) held wholly or partially invalid or unenforceable shall be deemed
amended, and such court is authorized to reform the provision(s), to the minimum
extent necessary to render them valid and enforceable in conformity with the
parties’ intent as manifested herein.

15.    Right to Withhold Payments.

Upon the determination of a majority of the Board of Directors that the
Executive has breached his obligations in any material respect under Sections 7
or 8 the Company pursuing all available remedies under this Agreement, at law or
otherwise, and without limiting its right to pursue the same, shall cease all
payments to the Executive under this Agreement.

16.    Waiver of Breach; Specific Performance.

The waiver by the Company or Executive of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other breach of such other party. Each of the parties (and third party
beneficiaries) to this Agreement will be entitled to enforce its rights under
this breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that the Company
would be irreparably injured by a violation of Sections 7 or 8 of this
Agreement, that the provisions of such sections are reasonable and that the
Company could not adequately be compensated in monetary damages, in light of the
sensitivity of the non-public information of the Company to which the Executive
will be exposed and that any party (and third party beneficiaries) may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions in order
to enforce or prevent any violations of the provisions of such sections of this
Agreement.

 

11



--------------------------------------------------------------------------------

17.    Assignment; Third Parties.

Neither the Executive nor the Company may assign, transfer, pledge, hypothecate,
encumber or otherwise dispose of this Agreement or any of his or its respective
rights or obligations hereunder, without the prior written consent of the other.
The parties agree and acknowledge that each of Holdings, its direct and indirect
subsidiaries and the shareholders of, lenders to and investors therein are
intended to be third party beneficiaries of, and have rights and interests in
respect of, Executive’s agreements set forth in Sections 7 and 8.

18.    Amendment; Entire Agreement.

This Agreement may not be changed orally but only by an agreement in writing
agreed to by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought. This Agreement, the Shareholders
Agreement and the Restricted Stock Agreement constitute the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior and contemporaneous agreements, if any, between the parties relating to
the subject matter hereof. The enforceability of this Agreement shall not cease
or otherwise be adversely affected by the termination of the Executive’s
employment with the Company. The Executive and the Company agree that the
language used in this Agreement is the language chosen by the parties to express
their mutual intent, and that no rule of strict construction is to be applied
against any party hereto.

19.    Arbitration.

(a)    Except with respect to disputes or controversies arising out of Sections
7 or 8 hereto, any dispute between any of the parties hereto or claim by a party
against another party arising out of or in relation to this Agreement or in
relation to any alleged breach thereof shall be finally determined by
arbitration in accordance with the rules then in force by the American
Arbitration Association. The arbitration proceedings shall take place in
Wilmington, Delaware, or such other location as the parties in dispute hereafter
may agree upon; and such proceedings shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between residents of such
State entered into and to be performed entirely within that State.

(b)    The parties shall agree upon one arbitrator, who shall be an individual
skilled in the legal and business aspects of the subject matter of this
Agreement and of the dispute. If the parties cannot agree upon one arbitrator,
each party in dispute shall select one arbitrator and the arbitrators so
selected shall select a third arbitrator. In the event the arbitrators cannot
agree upon the selection of the third arbitrator, the third arbitrator shall be
appointed by the American Arbitration Association at the request of any of the
parties in dispute. The arbitrators shall, if possible, be individuals skilled
in the legal and business aspects of the subject matter of this Agreement and of
the dispute.

(c)    The decision rendered by the arbitrator or arbitrators shall be
accompanied by a written opinion in support thereof. The decision shall be final
and binding upon the parties in dispute without right of appeal. Judgment upon
the decision may be entered into any court having jurisdiction thereof, or
application may be made to that court for a judicial acceptance of the decision
and any other enforcement.

 

12



--------------------------------------------------------------------------------

(d)    THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE. EACH OF THE PARTIES
HERETO ACKNOWLEDGES AND AGREES THAT IN THE EVENT OF ANY BREACH OF THIS
AGREEMENT, THE NON-BREACHING PARTY WOULD BE IRREPARABLY HARMED AND COULD NOT BE
MADE WHOLE BY MONETARY DAMAGES, AND THAT, IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY, THE PARTIES SHALL BE ENTITLED TO
SUCH EQUITABLE OR INJUNCTIVE RELIEF AS MAY BE APPROPRIATE. THE CHOICE OF FORUM
SET FORTH IN THIS SECTION 19 SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF
ANY JUDGMENT OF A DELAWARE FEDERAL OR STATE COURT OR THE TAKING OF ANY ACTION
UNDER THIS AGREEMENT TO ENFORCE SUCH A JUDGMENT IN ANY OTHER APPROPRIATE
JURISDICTION.

20.    IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION,
PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THE
PROVISIONS OF SECTION 7, THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE PARTIES TO THIS AGREEMENT
HEREBY (1) AGREE UNDER ALL CIRCUMSTANCES ABSOLUTELY AND IRREVOCABLY TO INSTITUTE
ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN A COURT OF COMPETENT
JURISDICTION LOCATED WITHIN DELAWARE, WHETHER A STATE OR FEDERAL COURT;
(2) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH
PARTIES WILL CONSENT AND SUBMIT TO THE PERSONAL JURISDICTION OF ANY SUCH COURT
DESCRIBED IN CLAUSE (1) OF THIS SECTION AND TO SERVICE OF PROCESS UPON THEM IN
ACCORDANCE WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS (IT BEING
UNDERSTOOD THAT NOTHING IN THIS SECTION SHALL BE DEEMED TO PREVENT ANY PARTY
FROM SEEKING TO REMOVE ANY ACTION TO A FEDERAL COURT IN DELAWARE; (3) AGREE TO
WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY
SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN ANY
INCONVENIENT FORUM; (4) AGREE, AFTER CONSULTATION WITH COUNSEL, TO WAIVE ANY
RIGHTS TO A JURY TRIAL TO RESOLVE ANY DISPUTES OR CLAIMS RELATING TO THIS
AGREEMENT; (5) AGREE TO DESIGNATE, APPOINT AND DIRECT AN AUTHORIZED AGENT TO
RECEIVE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS AND DOCUMENTS IN ANY LEGAL
PROCEEDING IN DELAWARE; (6) AGREE TO PROVIDE THE OTHER PARTIES TO THIS AGREEMENT
WITH THE NAME, ADDRESS AND FACSIMILE NUMBER OF SUCH AGENT; (7) AGREE AS AN
ALTERNATIVE METHOD OF SERVICE TO SERVICE OF PROCESS IN ANY LEGAL PROCEEDING BY
MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS SET FORTH HEREIN FOR
COMMUNICATIONS TO SUCH PARTY; (8) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN
SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (9) AGREE THAT
NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW. TO THE EXTENT

 

13



--------------------------------------------------------------------------------

PERMITTED BY LAW IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, AND AGREE
TO TAKE ANY AND ALL ACTION NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

21.    Further Action.

Executive and the Company agree to perform any further acts and to execute and
deliver any documents which may be reasonable to carry out the provisions
hereof.

22.    Headings.

The headings contained in this Agreement are for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.

23.    Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

[End of page]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first written above.

 

EXECUTIVE:

/s/ William T. Yeates

William T. Yeates

 

 

SENSUS METERING SYSTEMS INC By:  

/s/ Peter Mainz

 

    Name: Peter Mainz

    Title:   Chief Executive Officer